Citation Nr: 1446331	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  12-11 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for loss of tooth number 10, claimed as due to dental trauma.

2.  Entitlement to nonservice-connected pension.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to December 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran's VA Form 646 identifies the issue of service connection for hepatitis C as one of the issues on appeal.  However, in his May 2012 substantive appeal, the Veteran affirmatively withdrew this claim.  See 38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2013).  Accordingly, his claim of service connection for hepatitis C is not before the Board. 

The issues of service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran suffered service-related trauma to tooth number 10.

2.  The Veteran has not provided accurate and complete information regarding his income, either reported or unreported, in connection with his claim for nonservice-connected pension. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for loss of tooth number 10 due to dental trauma, for VA treatment purposes only, is warranted.   38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 17.161 (2013).

2.  As the Veteran's income cannot be verified, the requirements for basic eligibility for entitlement to nonservice-connected pension are not met.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in February 2009, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  

Additionally, inasmuch as this decision grants service connection for loss of tooth number 10, claimed as due to dental trauma, there is no reason to belabor the impact of the VCAA on this matter as any notice or duty to assist omission is harmless. 

As for the nonservice-connected pension claim, the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).


Service Connection for Loss of Tooth Number 10

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.   To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

With regard to dental problems, compensation is available only for the types of dental and oral conditions listed at 38 C.F.R. § 4.150.  For loss of the teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown. In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by prosthesis.  38 C.F.R. § 4.150, Codes 9900-9916. 

The significance of a finding that a noncompensable service-connected dental condition is due to dental trauma, as opposed to other causes, is that VA provides any reasonably necessary dental treatment, without time limitations, for conditions which are attributable to the service trauma, whereas other service-connected noncompensable dental conditions are typically subject to limitations of one-time treatment and timely application after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.") 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran contends that he tripped while running during a rocket attack in Vietnam and hit his tooth.  He states that his tooth continued to be a problem until it was extracted in November 1970, while in service.  His service treatment records (STRs) show that he received a temporary post crown for tooth number 10 in May 1969.  They also show that the root tip of that tooth was removed in November 1970.

The Board finds the Veteran competent to report that the loss of tooth number 10 resulted from the injury he suffered in service and is supported by the record.  The Board has not discovered any internal inconsistencies in his contentions, nor does his claim appear inherently implausible when considering the circumstances of his service.  Therefore, he is deemed credible.  The Board also observes that his service enlistment examination in January 1969 did not show that he had any missing teeth at the time he was examined and accepted for military service.

Accordingly, with consideration of the benefit of the doubt, the Board concludes that service connection for loss of tooth number 10 due to trauma for VA outpatient treatment purposes is warranted in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Entitlement to Nonservice-Connected Pension

Legal Criteria, Factual Background, and Analysis

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-connected) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the veteran's willful misconduct.  Basic entitlement exists if, among other things, the veteran's income is not in excess of the applicable maximum annual pension rate (MAPR). See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).  

The MAPR is periodically increased from year to year.  38 C.F.R. § 3.23(a).  The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the veteran.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  In addition, payment of a veteran's pension shall be denied or discontinued based on consideration of the annual income of the veteran, the veteran's spouse, and the veteran's children. 38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274.   

Payments of any kind and from any source are counted in a veteran's countable income, unless specifically listed in 38 U.S.C.A. § 3.271.  The listed exclusions include: welfare, maintenance, VA pension benefits, reimbursement for casualty loss, profit from the sale of property, joint accounts acquired by reason of death of the other joint owner, and medical expenses in excess of five percent of the MAPR, which have been paid.

On his January 2009 VA Form 21-526, Part D: Pension, the Veteran indicated that he is single, is unemployed, and last worked in 1989.  He denied receiving income of any sort, and denied that he would receive future income from any source.  On June 2009 VA PTSD examination, the Veteran reported that he last worked a formal job in 1993, when the Internal Revenue Service "caught up to him" and made him pay back taxes.  He reported that, since then, he has generally worked "under the table."

The Veteran was advised in an April 2012 statement of the case that nonservice-connected pension could not be granted based on the question of income.  In his substantive appeal, the Veteran again stated that he has not worked for many years and referred VA to his Social Security earnings statements.   

The Veteran has an affirmative duty to report his income, both reported and unreported.  To date, he has not addressed (or denied) his earlier statement that he receives unreported income.  The Board emphasizes that the duty to assist is a two-way street.  If the Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The law is dispositive.  As the Veteran has been less than forthright in disclosing the amount of income he receives, and has not provided a way to determine this amount (and whether such exceeds the income limits for payment of improved nonservice-connected pension benefits), his claim must be denied. 


ORDER

Entitlement to service connection for loss of tooth number 10, due to dental trauma, is granted.

Entitlement to nonservice-connected disability pension benefits is not warranted.


REMAND

While the notice provisions of the Veterans Claims Assistance Act of 2000 appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matters on appeal. 

As a preliminary matter, the Board notes that audiology testing was generally conducted under American Standards Association (ASA) measurements until November 1, 1967.  After that date, the Board ordinarily assumes that any audiometric testing was conducted using current ISO (International Standards Organization) measurements.  As the Veteran's enlistment examination was conducted in January 1969, the Board assumes that the audiometric testing was conducted using ISO measurements.  

On June 2009 VA audiological examination, however, the examiner determined that the Veteran's enlistment audiometric testing was conducted using ASA measurements.  After converting the "ASA" measurements to ISO measurements, he concluded that there was no significant change in the Veteran's hearing between his January 1969 enlistment evaluation and his October 1972 separation evaluation.  

On its face, the January 1969 enlistment evaluation provides no indication that the audiometric testing was conducted using ASA measurements, and the examiner provides no explanation for this assumption.  The Board finds that it cannot decide these matters until it is first determined whether the January 1969 audiometric testing was conducted using ASA or ISO measurements.

Accordingly, the case is REMANDED for the following:

1. The AOJ should forward the Veteran's record to the June 2009 VA examiner for review and an addendum opinion that addresses the evidence that supports the conclusion that the January 1969 service enlistment audiological testing was conducted using ASA measurements and not ISO measurements.  [If that examiner is unavailable, the record should be forwarded to another audiologist or otologist for review and the opinion sought.]  If the reviewer determines that the testing was conducted using ISO measurements, he should offer an opinion that responds to the following:

(a) Please identify the likely etiology for the Veteran's hearing loss.  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to his service/exposure to noise trauma therein?  It is requested that the rationale for this opinion include some discussion regarding whether the Veteran's audiometric studies in service show a significant puretone threshold shift therein.

(b) If the Veteran's current hearing loss is determined to not likely be due to exposure to noise in service, please identify the etiology considered more likely.

(c) Please identify the likely etiology for the Veteran's tinnitus.  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to his service/exposure to noise trauma therein?  

(d) If the tinnitus is determined to not likely be related to noise trauma in service, please identify the etiology considered more likely.

The examiner must explain the rationale for all opinions, citing to supporting clinical data, as appropriate.

2.  The AOJ should then review the record, ensure that all development sought is completed, and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


